Citation Nr: 0102996	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of an 
avulsion fracture of the right posterior malleolus, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In April 2000, the veteran withdrew his request for a 
personal hearing at the RO as well as waiving further local 
jurisdiction of the evidence in favor of direct consideration 
by the Board.


REMAND

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (2000).  

In July 1989, the RO service connected a chip fracture of the 
right posterior malleolus and assigned a noncompensable 
evaluation.  Private medical records from Martin Luther 
Hospital - Anaheim reflect that the veteran sustained a 
fracture to his right distal tibia and fibula in a December 
1997 motor vehicle accident.  He underwent open reduction and 
internal fixation.  The veteran asserts that he is unable to 
walk because of the service connected right ankle disability.  

The veteran was accorded a VA examination in April 1998.  The 
examiner noted that the veteran walked with difficulty 
because of leg pain and back pain.  The diagnoses reflect 
right ankle pain secondary to degenerative joint disease, 
right lower leg pain secondary to recent tibia and fibula 
fractures in December 1997, and that significant physical 
limitations exist because of these diagnoses.  

In April 1998, the RO determined that the April 1998 VA 
joints examination was insufficient for rating purposes.  
Specifically, the examiner failed to provide a differential 
diagnosis concerning the service connected residuals of an 
avulsion fracture of the right posterior malleolus and the 
recent post service traumatic injuries which may have 
affected the veteran's ability to ambulate and may be the 
source of the ankle pain.  The Board observes that the 
examiner in April 1998 did not have the medical record to 
review.  By memorandum in April 1998, the VA Medical Center 
(VAMC) was instructed to have a specialist review the file 
and to reexamine the veteran if necessary.  The claims folder 
was to be sent to the Long Beach VAMC.  An April 1998 
computer worksheet reveals that the record was sent to the 
wrong division and would not be able to process back via 
AMIE.  "If still required, please resubmit under correct 
division (Long Beach)."  There is no indication in the 
claims file that the record was resubmitted for an opinion or 
that any further development occurred.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claims for service connection, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  For these reasons a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
(including the records from R.F., 
M.D.), who have treated him since 
January 1997 for the service connected 
right ankle disability and since the 
motor vehicle accident in December 
1997 for the right leg fractures.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have 
not been previously secured.  All 
negative replies should be associated 
with the claims file.  

2. The RO should schedule the veteran for 
a VA orthopedic examination to 
evaluate the nature and extent of the 
service connected residuals of the 
avulsion fracture of the right 
posterior malleolus.  The examiner is 
requested to comment on the following: 

(a) Determine if the recent ankle 
surgery was due to the December 1997 
motor vehicle accident or other 
injury;

(b) The present manifestations of 
the avulsion fracture of the right 
posterior malleolus and the degree 
of impairment attributed thereto 
(i.e., less movement than normal, 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination, and pain) as 
demonstrated on range of motion 
testing that is due exclusively to 
the residuals of the avulsion 
fracture of the right posterior 
malleolus as distinguished from the 
non service connected right distal 
tibia and fibula fractures; and

(c) Whether there is any additional 
functional loss due to weakness, 
pain on use, or flare-ups strictly 
associated with the residuals of the 
avulsion fracture of the right 
posterior malleolus.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

(d) If it is not possible to do 
range of motion testing of the ankle 
due to the right leg cast or other 
circumstance, the examiner is 
requested to comment on how the VA 
examiner in April 1998 determined 
that the origin of the veteran's 
pain was due to degenerative joint 
disease of the right ankle.  

All appropriate tests should be 
performed, including x-rays.  The 
rationale for all opinions expressed 
should be based on a review of the 
claims file, to include any other 
records obtained pursuant to this 
remand.  

3. The RO should ensure that all 
development actions have been 
completed prior to determining whether 
an increased rating is warranted for 
residuals of an avulsion fracture of 
the right posterior malleolus 
currently rated as 20 percent 
disabling.  The Board is obligated by 
law to ensure that the RO complies 
with its directives, as well as those 
of the Court.  The Court has stated 
that compliance by the Board or the RO 
is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4. If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed remains denied, the veteran 
and his representative, if any, should 
be furnished a supplemental statement 
of the case with the applicable law 
and regulations and given the 
opportunity to respond thereto.  The 
supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




